Order, Supreme Court, New York County (Walter B. Tolub, J.), entered February 8, 2006, which confirmed the report and recommendations of a Special Referee, dated March 11, 2003, and accepted the 1997 accounting submitted by defendants, unanimously affirmed, with costs. Order, same court and Justice, entered January 25, 2006, which referred the issue of allocation and reimbursement for the parties’ net contributions to the partnership, unanimously affirmed, without costs.
The report and recommendations of a Special Referee should be confirmed if its findings are supported by the record (Baker v Kohler, 28 AD3d 375 [2006]). The findings of the Special Referee herein were clearly supported by the record (see R.V.R. Realty v Tenants Alliance, 305 AD2d 289 [2003]). Defendants’ expert accountant testified at the hearing that his accounting firm had reviewed not only tax returns but extensive supporting documentation, which material was then cross-checked for accuracy. Under these circumstances, plaintiff has not demonstrated that the second accounting was insufficiently documented so as to require disturbing the report of the Special Referee. We also affirm the order calling for a post-accounting hearing on the issue of allocation and reimbursement for the parties’ net contributions to the partnership. Concur — Mazzarelli, J.P, Sweeny, Catterson, McGuire and Malone, JJ.
Reargument granted and upon reargument, the decision and order of this Court entered on September 19, 2006 (32 AD3d 734 [2006]) recalled and vacated and a new decision and order *417substituted therefor; leave to appeal to the Court of Appeals denied.